Citation Nr: 0215066	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  02-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran, and [redacted]


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from November 1983 to 
December 1985.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a January 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

The Board notes that the issue of entitlement to service 
connection for a cervical disorder was previously addressed 
in a final RO decision in July 1998.  The RO's January 2002 
rating decision reopened the claim and denied it on the 
merits.  The Board, however, must first address whether the 
veteran has submitted sufficient evidence to reopen her claim 
before addressing the merits of the claim.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995).  Thus, the issue on the title page 
has been corrected to more accurately reflect the issue on 
appeal. 


FINDINGS OF FACT

1.  Service connection for a cervical spine disorder was 
denied by the RO in July 1998.

2.  Evidence submitted since July 1998 bears directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's July 1998 decision denying service connection 
for a cervical spine disorder is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2001).

2.  Evidence received since the July 1998 decision is new and 
material. .  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1988, the veteran filed a claim of entitlement to 
service connection for cervical sprain following which 
resulted from a 1985 vehicle accident.  In a statement dated 
in September 1988, she indicated that no one had been able to 
heal the cervical sprain from which she suffered, and that 
she was in constant pain.  In a rating decision dated in 
October 1988, the RO denied the veteran's claim.  A November 
1988 rating decision confirmed the prior denial.  The veteran 
was informed of this decision, but an appeal was not 
perfected.

In September 1997, the veteran sought to reopen her claim.  
She indicated that she was in an automobile accident in 
service, and that this resulted in severe back and shoulder 
pain.  She indicated that she had been in severe pain since 
the accident.  In a July 1998 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen her claim for cervical strain.  The 
veteran was notified of that decision in July 1998.  She did 
not appeal, and the decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  

In order to reopen the claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to the agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.

The evidence of record at the time of the July 1998 rating 
decision included the veteran's service medical records.  
These reveal that in May 1985, the veteran was seen for neck 
and back pain the day after being rear ended in a car 
accident.  She reported having a stiff back and neck.  
Examination revealed a full range of cervical motion.  There 
was mild tenderness bilaterally to the trapezius muscles 
without spasm.  X-rays were negative.  No other pertinent 
abnormalities were noted.  The assessment was a mild muscle 
strain.  

The veteran was again seen later in May 1985, complaining of 
cervical, interscapular, and low back pain.  Following 
physical examination she was diagnosed, in pertinent part, 
with a mild-moderate cervical sprain with a significant 
functional overlay.  

On May 22, 1985, the veteran was seen for complaints of back 
pain between the upper shoulder blades.  The assessment was 
neck pain.  There was a question of secondary gain secondary 
to litigation.    

On May 22, 1985, the veteran was referred to physical therapy 
for evaluation for complaints of neck pain, upper back pain, 
and hand numbness.  The evaluation report indicates that the 
veteran had complaints of neck and back pain.  She reported 
having seen a civilian orthopedist and being given exercises 
to do in the shower.  She also complained of frequent 
headaches, dizziness, numbness and tingling of the left upper 
extremities.  The clinical assessment following examination 
was neck and back pain, incompatible with evaluation.  

The veteran was referred to the orthopedic clinic on May 24, 
1985.  She reported pain between the shoulders, a stiff neck 
on the right, shooting pains, and headaches.  She also had 
occasional tingling in the arms, as well as decreased 
strength.  Examination showed full range of motion of the 
neck, no palpable spasm of the paraspinous musculature, 
intact reflexes, and no weakness.  Both hands were within 
normal limits and radiographic studies were within normal 
limits.  The assessment was soft tissue 
acceleration/deceleration injury, with reactions objectively 
out of proportion to clinical findings.  She was placed on a 
one month temporary physical profile due to injury to the 
neck from a car accident.  She was to perform physical 
training at her own pace.  

An August 1985 treatment report indicates that the veteran 
was seen for unrelated symptoms.  Examination of her back at 
that time showed mild costovertebral angle tenderness from 
the mid-scapula to the lumbar spine.  Her separation 
examination report, dated in November 1985, indicates that 
she reported having recurrent back pain, and she was noted to 
report having pain between her shoulder blades since the 
motor vehicle accident.  Clinical evaluation revealed a 
normal neck.

Also of record in July 1998 were VA treatment records dated 
between 1986 and 1990.  A July 1986 treatment report 
indicates that the veteran reported that two years earlier 
she was involved in a car accident, and that she had a 
cervical strain.  Physical examination did not result in a 
pertinent diagnosis.

A November 1987 VA treatment report indicates that the 
veteran reported having had an automobile accident in 1985 
with cervical sprain.  She also reported chronic pain between 
the shoulder blades.  Following examination the impressions 
were possible systemic lupus erythematosus (SLE), 
fibromyalgia, and depression.  Other VA treatment reports 
dated in 1987 and 1988 which note diffuse muscle tenderness, 
joint problems, arthralgias, and myalgias, with the most 
likely cause being SLE.

Also of record in July 1998 were private treatment records 
dated between 1989 and 1997.  These records, in pertinent 
part, include a June 1991 treatment report which notes that 
the veteran had a history of SLE.  The manifestations 
included, in pertinent part, arthralgia and myalgias.  An 
examiner in 1989 opined that objectively, the veteran did not 
objectively have any joint or muscle abnormality.  A cervical 
disorder was not diagnosed.

Also available was a February 1997 private treatment note 
recording that the veteran was seen for complaints of back, 
and upper shoulder and neck area pain for the prior two days.  
The pain was described as being quite severe and was between 
the scapulae and up into the upper trapezius.  The diagnosis 
was myositis, possibly related to SLE and previous vehicle 
accident in 1985.    

The evidence submitted since the July 1998 rating decision 
includes VA and private medical records dated between 1994 
and 2002, some of which are duplicate of records previously 
submitted.  The pertinent private medical records which are 
not duplicate include a July 1991 treatment report which 
indicates that the veteran was seen for consultation and back 
check.  She reported having muscle spasms after sneezing just 
once that morning.  The assessment was acute back strain 
following cough or sneeze.  

A January 1995 private treatment report notes that the 
veteran complained, in pertinent part, of "headache pain 
between the neck and shoulders of the back."  The pertinent 
assessment was neck pain.  She was again seen in January 1995 
for follow-up of neck pain, back pain, and fatigue.  Her 
diagnosis was lupus erythematosus and pharyngitis.  In 
February 1994, she was seen with complaints of pain in the 
left shoulder and neck.  The examiner noted that it was 
important to note that the veteran had SLE.  A pertinent 
diagnosis concerning the cervical spine was not offered. 

An August 1998 private treatment report notes that the 
veteran had lupus erythematosus and back pain, especially in 
the upper trapezius area bilaterally.  She had not had much 
luck with Naprosyn.  The assessment was back pain and lupus 
erythematosus.  

An August 2001 statement from C.G indicates that the veteran 
told her about the 1985 accident after it happened.  She 
stated that the veteran was in a lot of pain and could not 
move her neck.  She told C.G. that she had appointments with 
a civilian doctor because the military doctors were only 
giving her pain pills, but that her sergeant "would not" 
let her see the civilian doctor.  The veteran reportedly 
called C.G. in tears.  C.G. reported that even postservice 
the veteran saw doctors for the pain.  When she returned to 
Sierra Vista, Arizona in 1991, she still had upper back pain 
and she continued to see doctors.  With no relief from 
doctors, C.G. recommended that the veteran receive a 
therapeutic massage.  The massage therapist apparently told 
the veteran that there was a lot of damage and that it could 
not be "fixed."  C.G. stated that the veteran had dealt 
with the pain with no relief for years, and that she 
continued to be in pain.  

In December 2001, the appellant reported that her injury 
involved the entire spine; that she had been in continuous 
pain since the injury; and that she has received medical 
treatment almost continuously since the injury.  However, the 
medical records were no longer available.  

An undated letter from the veteran's sister, S.C., indicates 
that the appellant was in a car accident while on active 
duty, that she was seen by a physician's assistant in 
service, and that she did not receive relief for her back 
pain.  S.C. stated that the veteran saw a civilian doctor who 
recognized that the veteran had a back problem all these 
years stemming from her accident, and that with proper care 
at the time, she could have been a lot better now.  

During a hearing held before the undersigned, the veteran 
submitted additional evidence, and waived consideration of 
the evidence by the RO.  This evidence includes a September 
2001 private neurological examination report prepared by Guy 
Cary, III, M.D.  Dr. Cary's report indicates that the veteran 
described being rear-ended in 1985, and having had constant 
left shoulder pain since the accident.  She described the 
shoulder pain as being tight, hurting, and at times 
unbearable and aching.  Of note was a history of SLE which 
was diagnosed in the 1980's.  Dr. Cary noted that the 
appellant had been described as disabled on the basis of 
arthralgias and myalgias.  It was noted that she had also had 
intermittent problems, in pertinent part, with her back, 
hands, and arms.  The impression was cervical somatic 
dysfunction, and irritative cervical and lumbar 
radiculopathies versus myalgias and paresthesias in the 
setting of lupus.  Various diagnostic tests, to include MRI's 
and nerve conduction studies of all four limbs to rule out 
radiculopathy were recommended.  She was to return for 
reevaluation after the recommended diagnostic tests were 
accomplished.  

A September 2001 upper and lower extremity nerve conduction 
study revealed no pertinent disorder.  The veteran was seen 
in follow-up in October 2001, and the diagnosis at that time 
was cervical somatic dysfunction and irritative lumbar 
radiculopathy.  She was again seen in follow-up in January 
2002, at which time she reported that physical therapy had 
helped; however, she had some aching in the neck and 
shoulders.  The diagnosis remained the same.  

A January 2002 letter from Dr. Cary indicates that the 
veteran had been under his care for cervical somatic 
dysfunction and irritative lumbar radiculopathy since 
September 2001.  Work-up on the veteran included a cervical 
MRI in October 2001, which was normal.

A May 2002 private treatment report indicates that the 
veteran was seen in follow-up for her cervical somatic 
dysfunction and irritative lumbar radiculopathy.  The 
pertinent impression was cervical somatic dysfunction.  

In addition, the veteran submitted rehabilitation services 
treatment records, which indicate that she was evaluated for 
cervical and lumbar radiculopathy, and that she received 
treatment from March to May 2002.

The Board has considered the evidence of record and the 
applicable law and regulations, and finds that new and 
material evidence has been submitted.  It is clear that the 
veteran was involved in a motor vehicle accident during 
active duty service, at which time she reportedly injured her 
neck.  The service medical records noting the injury and 
treatment were of record as of July 1998.  It is also clear 
that the veteran has repeatedly claimed that she has had 
continuous cervical area pain since the injury.  Again, this 
information was of record prior to July 1998.  However, the 
post-service medical evidence available in July 1998 
primarily indicated that the veteran's muscular pains were 
due to SLE.  It is noted that a February 1997 treatment 
report available in July 1998 provided a diagnosis of 
myositis, possibly related to SLE and the 1985 motor vehicle 
accident.  A disability of the cervical spine, however, was 
not specifically diagnosed.  

The RO initially denied the veteran's claim for a cervical 
spine disorder  on the basis that the veteran's neck sprain 
was acute and transitory, and that there was no evidence of 
continuity of a chronic neck disease since service.  The 
basis for the RO's July 1998 denial was that the evidence was 
cumulative of evidence previously of record.  

Notably, however, the evidence submitted since July 1998 does 
provide a diagnosis of a chronic cervical disorder.  The 
current medical evidence indicates that Dr. Cary was provided 
with a complete history of the veteran's disorders, injuries 
(the 1985 accident) and symptoms, and that the doctor 
considered the veteran's history of SLE, characterized by 
arthralgias and myalgias, prior to diagnosing the veteran's 
cervical symptoms.  It is noted that initially, Dr. Cary 
diagnosed the veteran, in pertinent part, with cervical 
somatic dysfunction and irritative cervical and lumbar 
radiculopathies versus myalgias and paresthesias in the 
setting of lupus.  However, subsequent to additional 
diagnostic testing, Dr. Cary did not attribute the veteran's 
cervical condition to lupus.  Rather, the only pertinent 
diagnosis referred to a cervical condition.  

As the basis of the RO's denial was that a chronic cervical 
spine disability had not been shown, the Board finds that the 
current evidence, which provides a diagnosis of a chronic 
cervical disability is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  In 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  38 
U.S.C.A. §§ 5100, 5103, 5103A and 5107 (West Supp. 2002)).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See 66 Fed. Reg. 33311 (2001); VAOPGCPREC 
11-2000 (2000).  Regulations implementing the law were 
promulgated at 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

In light of the fact that the appellant's claim is reopened, 
the veteran cannot be prejudiced by the Board's review of the 
claim on the basis of the current record. 

The veteran is advised that the Board is taking additional 
development on the merits of the issue of entitlement to 
service connection for a cervical spine disorder pursuant to 
the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Red. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.



ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a cervical 
spine disorder, the claim is reopened.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

